EXHIBIT 10.19

Execution Copy

AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT

This Agreement to Amend the Employment Agreement is made this 14 day of
December , 2007 by and between Bucyrus International, Inc. (the “Company”) and
Craig R. Mackus (the “Employee”).

WHEREAS, on May 21, 1997, the Company and the Employee entered into an
Employment Agreement (the “Employment Agreement”) with respect to the terms and
conditions of the Employee’s employment with the Company, which Employment
Agreement provides, among other items, severance payments if the Company
terminates the Employee’s employment without cause;

WHEREAS, the severance payments provided under the Employment Agreement are
considered deferred compensation subject to the provisions of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), which was effective
January 1, 2005;

WHEREAS, the Company and the Employee desire to amend the Employment Agreement
in order to comply with final regulations issued by the Internal Revenue Service
under Section 409A of the Code.

NOW, THEREFORE, in consideration of the premises and for the mutual
consideration hereinafter set forth and provided in the Employment Agreement,
the parties agree as follows:

1. Effective January 1, 2008, Section 5 of the Employment Agreement is amended
to read in its entirety as follows:

“5. Compensation upon Termination. Upon termination of Employee’s employment
under this Agreement, all of the Company’s obligation to pay Employee
compensation and provide benefits under this Agreement shall terminate, except
that in the event Employee’s employment is terminated by the Company based on
notice provided by the Company pursuant to Paragraph 4(a) or 4(b), Employee
shall be entitled to (1) a severance payment equal to one years’ Base Salary
payable in a lump sum upon Employee’s Separation from Service, and continuation
of health insurance and pension benefits (to the extent coverage terms permit)
for a period of one (1) year from the date of such termination (the “Severance
Period”); and (2) out-placement consulting services from a firm selected by the
Company at a total cost not to exceed Fifteen Thousand Dollars ($15,000). Such
out-placement services may not be provided to Employee beyond the last day of
the second calendar year following the calendar year in which Employee’s
Separation from Service (as defined below) occurred. The Company shall have the
right to discontinue payments or other benefits hereunder in the event Employee
breaches the restrictions in Paragraph 7 or 8 or any such restriction is
determined to be unenforceable in any respect.

Notwithstanding the foregoing, if the amount of severance payment that would be
payable to Employee exceeds two times the lesser of (a) Employee’s annual rate
of base salary as in effect for the year preceding the year of Employee’s
Separation from Service (or, if higher,



--------------------------------------------------------------------------------

Employee’s base salary as in effect on the last day of the year preceding the
year of Employee’s Separation from Service), and (b) the limit in effect under
Section 401(a)(17) Internal Revenue Code (the “Code”) for the year in which
Employee’s Separation from Service occurs (the “409A Cap”), then the amount of
Employee’s severance payment in excess of the 409A Cap shall be paid in a lump
sum (without interest thereon) following the end of a six (6)-month delay which
begins upon Employee’s Separation from Service.

For purposes of this Agreement:

(a) “Separation from Service” means the Employee’s Termination of Employment, or
if the Employee continues to provide services to the Company or its 409A
Affiliates following his Termination of Employment, such later date as is
considered a separation from service, within the meaning of Code Section 409A,
from the Company and its 409A Affiliates. Specifically, if Employee continues to
provide services to the Company or a 409A Affiliate in a capacity other than as
an employee, such shift in status is not automatically a Separation from
Service.

(b) “Termination of Employment” shall occur when the Company and Employee
reasonably anticipate that no further services will be performed by the Employee
for the Company and its 409A Affiliates or that the level of bona fide services
the Employee will perform as an employee of the Company and its 409A Affiliates
will permanently decrease to no more than twenty percent (20%) of the average
level of bona fide services performed by the Employee (whether as an employee or
independent contractor) for the Company and its 409A Affiliates over the
immediately preceding thirty-six (36)-month period (or such lesser period of
services). Notwithstanding the foregoing, if Employee takes a leave of absence
for purposes of military leave, sick leave or other bona fide leave of absence,
the Employee will not be deemed to have incurred a Termination of Employment for
the first six (6) months of the leave of absence, or if longer, for so long as
the Employee’s right to reemployment is provided either by statute or by
contract, including this Agreement; provided that if the leave of absence is due
to a medically determinable physical or mental impairment that can be expected
to result in death or last for a continuous period of not less than six
(6) months, where such impairment causes the Employee to be unable to perform
the duties of his or her position of employment or any substantially similar
position of employment, the leave may be extended for up to twenty-nine
(29) months without causing a Termination of Employment.

(c) “409A Affiliate” means a corporation, partnership, joint venture, trust,
association or other trade or business that, with the Company, forms part of a
controlled group of corporations or group of trades or businesses under common
control within the meaning of Code Section 414(b) or (c); provided that the
phrase “at least 50 percent” shall be used in place of the phrase “at least 80
percent” each place it appears therein or in the regulations thereunder.

 

2



--------------------------------------------------------------------------------

2. Except as provided herein, the provisions of the Employment Agreement shall
continue in full force and effect. This Amendment may be executed in one or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

EMPLOYEE     BUCYRUS INTERNATIONAL, INC.

C. R. Mackus

    By:  

/s/ T. W. Sullivan

Craig R. Mackus     Name:   Timothy W. Sullivan     Title:   President & Chief
Executive Officer

 

3